                   Case 4:19-cr-40013-TSH Document 3 Filed 04/19/19 Page 1 of 1


                                                                                                                     DOCKET NUMBER iTran. Coiirll
PROB 22
(Rev. 5 2015)
                                                                                                                            0643 5:12CR00033
                                                                                                                     DOCKET NUMBER (Rec. Court)
                              TRANSFER OF JURISDICTION

NAMrANDADDRRSSOKPROBAHONER'SUPlIRVISLi) RLl.l-.ASI'L                           DISTRICT                              DIVISION


                                                                                Easiem District of Kentucky              Central Division at Lexington

                                                                               NAME OF SENTENCING JUDGE
Kokou Kuakumensah
                                                                                             Joseph M. Hood, Sr. U.S. District Judge
Worcester, Massachusetts 01604
                                                                               D.ATES OF PROBA ITON        FROM                      TO

                                                                               SUPERVISED RELEASE


                                                                                                               3/1/2019                   2/29/2020

OFFENSE

Fraud with Identification Documents (4 Cts)




P.ART 1 - ORDER TRANSFERRING JURISDICriON


UNITED STATES DISTRICT COURT FOR THE                      Eastern              DISTRICT OF               Kentucky



            IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605. the jurisdiction of the probationer
    orsupervised releasee named above be transferred with the records ofthis Court to the United States
    District Court for the                               District ofMassachusetts                                  upon that Court's order
    ofacceptance ofjurisdiction. This Court hereby expressly consents that the period ofprobation or
    supervised release may be changed by the District Court to which this transfer is made without further
    inquiry of this court.*


                                             i2.,'2Dl<3                                                         Aa. i<b>T9c
                                                                                                             Stotcx Disiricl Judge
                                          Date



♦This setitvncc   may bedclcteti in the discretionof the transferring Court.
PART 2 - ORDER ACCEPTT.NG JURISDICTION


UNITED SIAI l-:S DISTRICT COURT FOR THE                                        DISTRICT OF            Massachu-setts




          IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
    releasee be accepted and assumed by thisCourt from and after the entry of this order.




                   4/19/19                                        /s/ Honorable Timothy S. Hillman
                  Effective Date                                                          United States District Judge
